IN THE SUPREME COURT OF THE STATE OF NEVADA


                  KEVIN LYNN FERNANDEZ,                                 No. 68528
                                     Appellant,
                                vs.
                  JEFFREY S. BLANCK; AND GALE
                  SANDERS,
                                                                             FILED
                                     Respondents.                            APR 1 2 2016
                                                                             TRACIE K LINDEMAN
                                                                          CLERK OF SUPREME COURT

                                                                              DEPUTY CLERK

                                       ORDER DISMISSING APPEAL
                              Pursuant to the stipulation of the parties, and cause
                  appearing, this appeal is dismissed. The parties shall bear their own costs
                  and attorney fees. NRAP 42(b).
                              It is so ORDERED.


                                                            CLERK OF THE SUPREME COURT
                                                            TRACE K. LINDEMAN

                                                            BY: a,


                  cc:   Hon. Elliott A. Sattler, District Judge
                        Kevin Lynn Fernandez
                        Thorndal Armstrong Delk Balkenbush & Eisinger/Reno
                        Washoe District Court Clerk




 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

 (01-1947   me,
                                                                                       th-1132(0_